Citation Nr: 1418453	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-49 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating for service-connected erectile function in excess of 0 percent prior to November 22, 2010, and in excess of 20 percent from November 22, 2010, forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran initially filed a claim for service connection for PTSD in March 2009.  However, during the course of the appeal, the evidence produced a diagnosis of depressive disorder and anxiety.  The Veteran's representative has asserted that the Veteran's depression symptoms are related to his adenocarcinoma of the prostate and erectile dysfunction.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety and PTSD.

Moreover, the two issues identified by the Veteran on his December 2010 VA Form 9 were service connection for a psychiatric disorder and evaluation of his erectile dysfunction.  In a January 2011 rating decision, the Veteran was granted the highest evaluation possible under the Rating Schedule for his erectile dysfunction, effective November 22, 2010.  The Veteran did not withdraw his claim for an increased rating, and, because the Veteran was not awarded the highest rating available for the entire appeal period at issue, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Based on the best evidence, the Veteran does not have a diagnosis of PTSD during the appeal period.

2.   The Veteran's depressive disorder and anxiety is not etiologically or causally related to active service and was not caused or aggravated by service-connected adenocarcinoma of the prostate and erectile dysfunction.  

3.  The Veteran's erectile dysfunction manifested in loss of erectile power prior to November 22, 2010, but deformity of the penis was not shown until November 22, 2010.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  Entitlement to a rating for service-connected erectile function in excess of 0 percent prior to November 22, 2010, and in excess of 20 percent from November 22, 2010, forward, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has PTSD as a result of incidents involving the fear of hostile military or terrorist activity.  These incidents involved alleged rocket attacks. 

The Veteran filed his claim for service connection for PTSD in April 2009.  Treatment records from Stone Creek Psychiatry from April 2008 show the Veteran's motivation and concentration were within normal limits, and he was diagnosed with recurrent depression.  There was no diagnosis of PTSD.

The Veteran submitted a statement from his wife, dated June 2010, in which she described the Veteran's tendency to avoid talking about Vietnam, isolating behavior, and sleep disturbance.  She also described an incident in which the Veteran became emotional when flying out of Seattle Airport, which was the same Airport the Veteran flew into when returning from Vietnam.  The Veteran's wife asserted that he has PSTD and that his symptoms severely impact his daily life.    

While the Board acknowledges the wife's statements regarding her observations of the Veteran's behavior, the Veteran's wife, as a lay person, lacks the medical training and expertise to provide such a complex opinion as to the diagnosis of the Veteran's particular mental condition and its etiology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).     

Next, the Veteran was afforded a VA PTSD examination in September 2010.  After describing three incidents involving rocket attacks, the Veteran specifically denied feelings of intense fear, helplessness or horror associated with two of the events.  Therefore, the examiner only noted the Veteran met Criteria A for PTSD for the third event in which the Veteran indicated that there was a rocket attack while he was in his bunk.  He stated the experience was potentially life-threatening.  Moreover, while the Veteran indicated he avoided thinking about Vietnam, he denied any type of diminished interest or participation in significant activities secondary to his military experiences.  He stated that many social events involved drinking that he and his wife "don't go to anymore" due to his commitment to sobriety.  The Veteran also indicated that his difficulty sleeping began while he was drinking alcohol and that his symptoms have improved through medication and refraining from alcohol consumption.  

As such, the examiner found that Criteria C and D were not met for a diagnosis of PTSD under DSM-IV at the time of the examination.  Instead, the examiner diagnosed polysubstance abuse, severe, chronic, in full sustained remission by Veteran's report; alcohol dependence, severe, chronic, in full sustained remission for more than three years by the Veteran's report; and major depressive disorder, secondary to severe and chronic alcohol dependence and not related to military stressors.  The examiner explained that the Veteran began experiencing depressive symptoms eight to ten years prior to the examination as his alcoholism increased. 

Subsequent VA treatment records reflect further treatment for depression, but there is no diagnosis of PTSD in conformity with the DSM-IV.  For example, in March 2010, the Veteran was diagnosed with depression, NOS, with no active PTSD symptoms.  The psychiatrist noted that the Veteran's depression and alcohol abuse were "first problematic in his 40s when under severe work stress."    

The Veteran also submitted a private evaluation from Central Minnesota Counseling Center.  Unlike the September 2010 examiner, "Dr. J.T." found that the Veteran currently met Criteria C for a diagnosis of PTSD, but, like the September 2010 examiner, found that the Veteran did not meet Criteria D at the time.  As a result, the examiner concluded that the Veteran "appears to have met the DSM IV Criteria for PTSD at one time since his return from Vietnam" and that the Veteran "at one time was at least as likely as not to meet the DSM IV Criteria for a diagnosis of PTSD which is now in partial remission and was caused by his traumatic experiences while serving in an artillery unit in Vietnam."  The Veteran was diagnosed with a history of PTSD, partially resolved.  

The Board recognizes that the question that must be determined in this case is whether there is a diagnosis of PTSD at any time since the claim was filed in March 2009.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  Here, while Dr. J.T. indicated that the Veteran had a history of PTSD, partially resolved, he specifically indicated that the Veteran did not meet all the criteria under the DSM-IV to diagnose PTSD at the time of the examination.  Moreover, Dr. J.T.'s statement does not sufficiently narrow the time period in which the Veteran could have met the criteria for a diagnosis of PTSD.  The Veteran returned from Vietnam in 1971, over forty years ago.  Indicating he had PTSD at "one time" in the last forty years is not competent evidence that the Veteran has had PTSD during the appeal period for the claim filed in March 2009.

In any event, while the Board notes some indications of PTSD at points in the record, the Board finds that the best evidence clearly indicates that the Veteran does not have PTSD at this time and has not had PTSD during the appeal period.  There is rather significant medical evidence against this claim of high probative weight.

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds Dr. J.T.'s opinion ambivalent with regard to establishing a diagnosis of PTSD in accordance with the DSM-IV during the appeal period currently at issue.  Dr. J.T. provided no rationale for his opinion and essentially stated that a diagnosis of PTSD could have been rendered in the last forty years.  Therefore, the opinion, which is speculative at best, carries only minimal to no probative value.  See Obert, 5 Vet. App. at 30.  

Accordingly, the most probative evidence of record does not establish a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV, as required by 38 C.F.R. § 4.125(a) (2013).  

To the contrary, the evidence of record contains several diagnoses of depression and anxiety.  Specifically, the September 2010 VA examiner diagnosed the Veteran with major depressive disorder, and, as noted above, several VA psychologists diagnosed depression as well.  

The Veteran's representative has argued that the Veteran's depression and anxiety are secondary to his service-connected adenocarcinoma of the prostate and associated erectile dysfunction.  

Service treatment records are absent for any complaint, treatment, or diagnoses related to any mental health conditions, to include PTSD or depressive disorder and anxiety.  At the June 1971 separation examination, the Veteran's was found to be clinically normal with regard to any psychiatric conditions.   The Veteran himself not only indicated that he was in good health, but he affirmed, via signature, that his condition had not changed since his last medical examination and that he had reviewed his medical records.  Therefore, service treatment records provide factual evidence against the Veteran's claim, to include statements made by the Veteran himself.

The Veteran underwent a VA examination in February 2012 to assess mental disorders other than PTSD and eating disorders.  At that time, the Veteran was diagnosed with depression NOS with anxiety features as well as alcohol dependency in full sustained remission.  The examiner indicated that the Veteran's depression and anxiety pre-existed the prostate cancer, and that because his mental health was stable and improved, it was not possible to say that his mental health was exacerbated by prostate cancer, providing more evidence against the claim, on the basis cited above.

Consequently, the Board finds that the evidence does not show the Veteran's currently diagnosed depressive disorder and anxiety are related to active service.  Service treatment records do not show any treatment for any mental health issues, and VA treatment records have linked the Veteran's depression to work stress, not service.  Moreover, in the September 2010 examination, the Veteran reported his depression began in approximately 2000 to 2002, thirty years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the February 2012 examination indicated that the Veteran's depression and anxiety were not caused or aggravated by service-connected connected adenocarcinoma of the prostate and associated erectile dysfunction.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Rating

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Here, the Veteran's erectile dysfunction has been rated under Diagnostic Code 7255, the closest analogous code, as there is no specific disability rating for erectile dysfunction.  The Veteran's disability has been assigned a noncompensable rating from March 7, 2009, and a 20 percent rating from November 22, 2010, forward.  The Veteran is also in receipt of Special Monthly Compensation for the loss of use of a creative organ, effective March 7, 2009.  See 38 U.S.C.A. § 1114(k).

Diagnostic Code 7522 provides for a maximum 20 percent rating when both deformity and loss of erectile power are present.  See 38 C.F.R. § 4.115b.  

The Veteran underwent a robotic assisted radical prostatectomy at the University of Minnesota in November 2008.  A May 2009 follow-up treatment record indicated the Veteran was "doing well from an incontinence standpoint," but he had not had an erection.  

In a June 2009 VA genitourinary examination, there was no pathology of the external genitalia, but the examiner identified frequent urination, nocturia, periodic urine incontinence, feeling not complete emptying of urinary bladder, and erectile dysfunction as medical problems resulting from the surgery.

VA treatment records from December 2009 show the Veteran had "good erections with no ED" before his prostatectomy.  The record also stated the Veteran denied Peyronie's disease, and an examination reflected normal penile shaft.  An August 2010 record indicates the Veteran's medication for erectile dysfunction was not working well because of "intense aching in penis and bend toward the head of the penis," which the examiner identified as "possible Peyronie's."

At an October 2010 VA genitourinary examination, the Veteran reported frequent urination and stress incontinence.  However, he denied any recurrent urinary tract infection, renal colic, acute nephritis, and hospitalization for urinary tract disease (with the exception of the prostatectomy).  The examiner identified the following consequences of the prostatectomy: frequent urination, nocturia, stress urinary incontinence, and erectile dysfunction.  However, an examination of the external genitalia showed no visual pathology, providing evidence against the claim.

However, a November 22, 2010 record contains a diagnoses of Peyronie's disease.  A subsequent January 2011 addendum described Peyronie's disease as penile curvature and stated that the Veteran's erectile dysfunction and Peyronie's disease began after his prostatectomy for prostate cancer in November 2008.  

In his Notice of Disagreement, the Veteran indicated that there was a "definite deformity" of his penis after surgery.  He further stated that despite medication and a direct injections, "nothing has worked to restore the original size and shape" of his penis.  The Board recognizes that the Veteran is competent to report what comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, as discussed above, the Veteran was repeatedly examined by medical professionals who found his external genitalia to be normal.     

Therefore, a review of the evidence shows that the Veteran has consistently reported loss of erectile power throughout the appeal period.  However, evidence of a penile deformity was not established until the November 22, 2010 treatment record.  Prior to November 22, 2010, the Veteran's penis was described as clinically normal during two VA examinations, and only possible Peyronie's disease was suggested.  As such, the preponderance of the evidence is against the assignment of any higher rating than that already assigned prior to November 22, 2010, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.  

The Board also finds that no other diagnostic codes are applicable to the Veteran's service-connected erectile dysfunction.   Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's reports of urinary problems, such as frequent urination and nocturia, have been contemplated in his schedular rating for prostate cancer.  

Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  In his September 2010 VA PTSD examination, the Veteran indicated that he retired after a thirty-year career as a city planner with no indication that his retirement was due to any service-connected disabilities.  

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  
Here, the evidence does not such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected erectile dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  

Specifically, Diagnostic Code 7522 contemplates the Veteran's report of loss of erectile power as well as any physically deformities of the organ, which are the precise symptoms reported by the Veteran.  Indeed, as described above, the Veteran has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ for the entirety of the appeal period, which includes the time period prior to November 22, 2010.  Therefore, the Veteran's current schedular rating under Diagnostic Code 7522, in light of his award of special monthly compensation due to loss of a creative organ, adequately contemplates his symptomatology.  As such, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2009 letter to the Veteran. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, personnel records, private treatment records, VA treatment records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, is denied.

Entitlement to a rating for service-connected erectile function in excess of 0 percent prior to November 22, 2010, and in excess of 20 percent from November 22, 2010, forward, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


